DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2021 has been entered.

Status of Claims
Applicant's amendments filed on 15 June 2021 have been entered.  Claims 1, 2, 7, 9-12, 14, and 16-20 have been amended.  Claim 21 has been canceled.  Claim 22 has been added.  Claims 1-20 and 22 are still pending in this application, with claims 1, 14, and 18 being independent.

Response to Arguments
Objection/112 Rejection
Examiner notes that both the objection to claim 1 and the 112 rejection of claim 9 have been addressed and both the objection and 112 rejection are accordingly withdrawn.

102/103 Rejections
Applicant’s arguments with respect to claims 1-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shoshan (US Pub. 2015/0177822), in view of Ha et al. (US Pub. 2017/0132830), hereinafter Ha, and further in view of Perlman et al. (US Pub. 2009/0118017), hereinafter Perlman.
Regarding claim 1, Shoshan discloses a method for adjusting complexity of content rendered by a graphical processing unit (GPU), comprising: receiving, by a shader of the GPU, an instruction from a central processing unit (CPU) to generate an image frame for a scene of a game (Fig. 4B; Paragraphs [0022]-[0024]: playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate…present invention addresses the great need for a true runtime playability-aware power saving method, specifically for integrated GPUs (iGPUs) which play central role in battery powered devices (notebooks, tablets and mobile phones). Nevertheless, the current invention can be applied to discrete GPUs as well; Paragraph [0058]: FIG. 4B illustrates the way the stream of graphics commands and shader code is intercepted and manipulated for a modified resolution. The Dynamic Resolution Modifier 425 breaks down to five building blocks. The Interceptor block is monitoring the context of the stream. The Stream Analyzer block analyzes the components and structure of the frame's stream, such as in upcoming commands, which resources are used for input and which resources are used for output, which shader code is being used for the various stages in the GPU pipeline, and what is the current state of the 3d device); generating, by the shader of the GPU, the image frame; in response to said receiving the instruction from the CPU (Fig. 4B; Paragraphs [0022]-[0024]: playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate…present invention addresses the great need for a true runtime playability-aware power saving method, specifically for integrated GPUs (iGPUs) which play central role in battery powered devices (notebooks, tablets and mobile phones). Nevertheless, the current invention can be applied to discrete GPUs as well; Paragraph [0050]: Image resolution, stands for pixel count in digital imaging. Resolution describes the detail a video game's image holds. The resolution affects directly the playability, as shown in FIG. 4A: two resolution thresholds are shown, delimiting the marginally playable and non-playable regions, in regard to resolution. The application can be run only within the value of resolution allowed by the thresholds. The resolution also affects power management and the power consumption); during the generation of the image frame, tracking, by the shader, one or more metrics affecting the image frame (Fig. 4B; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code; Paragraph [0058]: Fig. 4B illustrates the way the stream of graphics commands and shader code is intercepted and manipulated for a modified resolution. The Dynamic Resolution Modifier 425 breaks down to five building blocks. The Interceptor block is monitoring the context of the stream. The Stream Analyzer block analyzes the components and structure of the frame's stream, such as in upcoming commands, which resources are used for input and which resources are used for output, which shader code is being used for the various stages in the GPU pipeline, and what is the current state of the 3d device; Paragraphs [0066]-[0074]: In real time, the mechanism receives the following information: … 1. GPU Load--The current and past GPU load … 2. CPU Load--The current and past CPU Load…3. Frame Rate--The current and past Frame Rate … By looking at both the GPU Load and the CPU Load we can understand if the Frame Rate is GPU bound. … If it is not GPU bound, the dynamic resolution changing mechanism is not effective, and the visual quality shouldn't be reduced… If it is GPU bound, the dynamic resolution changing mechanism is effective, and the resolution would be modified to improve the user experience. … Combined with the GPU load, the current and preceding Frame Rate is considered, for the reduction/increase of currently used resolution…Overshooting might lead to instability: too high Frame Rate than targeted, causing a decrease of resolution. Then, below the targeted Frame Rate causing an increase of resolution, etc. This undesired behavior hurts the user experience); and while the image frame is being generated, adjusting, by the shader, one or more shader parameters of the image frame based on said tracking the one or more metrics, wherein said adjusting the one or more shader parameters changes a level of complexity of the image frame being generated by the shader (Paragraph [0045]: By rendering at a lower resolution, we can balance the frame rate. Even though the visual quality decreases, the overall experience significantly improves, upgrading from "non playable" to "marginally playable", from "non playable" to "playable" or from "marginally playable" to "playable". This tradeoff can be done dynamically during game's runtime; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code; Paragraph [0072]: If it is GPU bound, the dynamic resolution changing mechanism is effective, and the resolution would be modified to improve the user; Paragraph [0083]: combine the dynamic resolution modifier and the process of collecting and analyzing a frame's user experience factors while comparing such factors to their respective dynamic preset thresholds, in order to optimize and generate an adjusted stream of commands and shaders to the GPU as disclosed herein thereafter, with the virtual vertical synchronization mechanism disclosed in the Ser. No. 13/437,869 application to further improve user's experience in real-time graphic applications. Improving the user's experience may include achieving an optimal balance between overall performance such as frame rate, heat, power consumption, visual quality, and input latency/responsiveness).
	Shoshan does not explicitly disclose wherein said adjusting the one or more shader parameters of the image frame includes modifying the one or more shader parameters of a first portion of the image frame without modifying one or more shader parameters of a second portion of the image frame, wherein the second portion is generated by the shader before the first portion is generated, wherein said modifying the one or more shader parameters occurs before encoding the image frame.
	However, Ha teaches adjusting complexity of content rendered by a GPU (Paragraphs [0079]-[0080]), further comprising wherein said adjusting the one or more shader parameters of the image frame includes modifying the one or more shader parameters of a first portion of the image frame without modifying one or more shader parameters of a second portion of the image frame, wherein the second portion is generated by the shader before the first portion is generated (Fig. 3; Fig. 5; Paragraph [0080]: the 3D rendering apparatus may adaptively or selectively update shading values of vertices in successive image frames of the 3D scene. Thus, shading values of corresponding vertices in the image frames may be updated according to different time intervals. The updating of a shading value may include determining a color value of a vertex by performing shading. For example, the 3D rendering apparatus may update a color value of a vertex located closely to a screen by performing shading on each image frame, e.g., with the close location or lesser depth representing a more observable or noticeable vertex, and update a color value of a vertex located remotely from the screen or present in a shadow area, e.g., with the remote or shadow area location representing a less observable or noticeable vertex, at an interval of the preset number of image frames, instead of updating the color value for each image frame. In this way, shading values for vertices that may be more observable or noticeable by a view may be updated more frequently than shading values for vertices that may be less observable or noticeable, compared to typical vertex level shading approaches where shading information for all vertices would be updated at the same time regardless of their observability or noticeability for image quality purposes; Paragraph [0091]: 3D rendering apparatus may estimate a change in brightness of each area based on time using color information of a previous image frame, and adjust the shading level in an area in which the change in brightness is large to be lower and adjust the shading level in an area in which the change in brightness is small to be higher. For discerning the sufficiency of adjusting the shading level to be lower or higher, the determined change in brightness may be compared to respective lower/higher brightness change thresholds, which may be the same or different and may change linearly or non-linearly as the brightness level differs). Ha teaches that this will allow for an increase in image quality of a rendering process (Paragraph [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoshan with the features of wherein said adjusting the one or more shader parameters of the image frame includes modifying the one or more shader parameters of a first portion of the image frame without modifying one or more shader parameters of a second portion of the image frame, wherein the second portion is generated by the shader before the first portion is generated as taught by Ha so as to increase image quality as presented by Ha.
	Further Perlman teaches adjusting complexity of content rendered by a GPU (Paragraph [0015]; Paragraph [0022]; Paragraph [0038]), further comprising wherein said modifying the one or more shader parameters occurs before encoding the image frame (Fig. 4a-4b; Paragraph [0049]: pre-compute texture and environment maps once they are selected by the user. This may involve a number of computationally-intensive processes, including decompressing images, 3D mapping, shading, organizing data structures, etc. As a result, there may be a delay for the user while the video game is performing these calculations; Paragraphs [0149]-[0151]: 402 will typically compute a new frame for a game or an application in less than one frame time (which at 60 fps is 16.7 ms) so 16ms is a reasonable maximum one-way latency 456 to use. In an optimized hardware implementation of the video compression and audio compression algorithms described herein, the compression 457 can be completed in 1 ms…To achieve the latencies listed in FIGS. 4b over the general Internet, requires the video compressor 404 and video decompressor 412 from FIG. 4a in the client 415 to generate a packet stream which very particular characteristics, such that the packet sequence generated through entire path from the hosting service 210 to the display device 422 is not subject to delays or excessive packet loss and, in particular, consistently falls with the constraints of the bandwidth available to the user over the user's Internet connection through WAN interface 442 and Firewall/Router/NAT 443. Further, the video compressor must create a packet stream which is sufficiently robust so that it can tolerate the inevitable packet loss and packet reordering that occurs in normal Internet and network transmissions). Perlman teaches that this will allow for reduced latency (Paragraphs [0057]-[0058]; Paragraph [0103]; Paragraph [0142]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoshan, in view of Ha with the features of wherein said modifying the one or more shader parameters occurs before encoding the image frame as taught by Perlman so as to reduce latency as presented by Perlman.
Regarding claim 2, Shoshan, in view of Ha, and further in view of Perlman teaches the method of claim 1, Shoshan discloses wherein the one or more metrics are tracked to identify an amount of power consumed by the GPU during said generating the image frame, the method further comprising: analyzing the amount of power consumed by the GPU during said generating the image frame to determine whether the amount of power exceeds a predetermined threshold level, wherein said adjusting the one or more shader parameters occurs upon determining that the amount of power exceeds the predetermined threshold level (Fig. 1; Paragraphs [0021]-[0022]: present invention provides a method and system for applying automatic power conservation technique for video games or comparable real time graphics applications, while keeping the user's experience above a defined minimal level. The limits of a bearable user's experience are defined as playability. The power conservation is managed such that the playability is always kept… playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate; Paragraph [0042]: According to the FIG. 1, the level of experience can be expressed in terms of power consumption, in such a way that only a given zone of the user's experience is considered as playable. Out of this segment the playability is getting deteriorated, preventing the gamer from enjoying the game. In order to manage a playability aware power saving, the extreme allowable limits must be defined, and not to be crossed. Two such possible power consumption limits are defined in FIG. 1 as Threshold 1 and Threshold 2. Threshold 1 is very sensitive, because even a slight slip in power consumption may kill the playability of the game; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code).
Regarding claim 3, Shoshan, in view of Ha, and further in view of Perlman teaches the method of claim 1, Shoshan discloses wherein the one or more shader parameters of the first portion include a number of times for which ray tracing is performed during said generating the image frame, or a resolution of the image frame during said generating the image frame, or a number of virtual objects that are rendered during said generating the image frame, or an order  present invention provides a method and system for applying automatic power conservation technique for video games or comparable real time graphics applications, while keeping the user's experience above a defined minimal level. The limits of a bearable user's experience are defined as playability. The power conservation is managed such that the playability is always kept… playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate; Paragraph [0044]: As shown in FIGS. 2a and 2b power consumption is directly proportional to frame rate and to resolution, respectively. Frame rate and resolution are inversely proportional to each other, as depicted in FIG. 2c. FIG. 2d shows the mutual proportion of all three of them. A virtual plane 24 is created, across which a trade off between the frame rate and resolution takes place. E.g. if the frame-per-second (FPS) drops under 15 FPS causing laggy and unresponsive player experience, it can be raised back by lowering the image resolution, still keeping a constant power consumption level; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code
Regarding claim 4, Shoshan, in view of Ha, and further in view of Perlman teaches the method of claim 3, Ha discloses wherein the order of priority is based on distances at which the virtual objects are to be rendered, wherein one of the virtual objects that is to be rendered at a closer distance has a greater priority than another one of the virtual objects that is to be rendered at a farther distance (Fig. 5; Paragraph [0034]: processor may be configured to execute the instructions such that the processor is further configured to determine whether to update a shading value of a current vertex in a subsequent image frame based on at least one of a distance between the current vertex and a screen and whether the current vertex is located in a shadow area; Paragraph [0069]: 3D rendering apparatus may determine such shading points based on, for example, information associated with one or more virtual light sources configured to provide an illumination effect, information associated with one or more virtual cameras configured to determine respective views at which the 3D object is viewed, information associated with the 3D object in the 3D scene, and shading information of a previous image frame. Such information associated with a virtual light source may include information on, for example, a location, a color, a direction, and a moving speed of the virtual light source, a distance between the virtual light source and the 3D object in the 3D scene, and an angle formed between the virtual light source and the 3D object, for example; Paragraph [0094]: the 3D rendering apparatus may determine an optimal shading level for each vertex group, e.g., starting from an uppermost shading level, which is a most coarse shading level, and progress through shading levels toward a lowest shading level, in descending order. The 3D rendering apparatus may progress through all shading levels or stop at a determined optimal level before reaching a lowest shading level. For example, the 3D rendering apparatus may compare a result of performing a first shading based on a first shading level that is an uppermost shading level to a result of performing a second shading based on a second shading level that is lower than the first shading level, based on the hierarchical structure information associated with the shading points, and may calculate a difference in color value based on a difference in shading level between the first shading and the second according to a result of the comparing). 
Regarding claim 5, Shoshan, in view of Ha, and further in view of Perlman teaches the method of claim 1, Shoshan discloses wherein said adjusting the one or more shader parameters includes decreasing the level of complexity by: decreasing a number of times for which ray tracing is performed during said generating the image frame upon determining that an amount of power consumed by the GPU is greater than a predetermined level; or decreasing a resolution of the image frame upon determining that the amount of power consumed by the GPU is greater than the predetermined level (Fig. 2; Paragraphs [0021]-[0022]: present invention provides a method and system for applying automatic power conservation technique for video games or comparable real time graphics applications, while keeping the user's experience above a defined minimal level. The limits of a bearable user's experience are defined as playability. The power conservation is managed such that the playability is always kept… playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate; Paragraph [0044]: As shown in FIGS. 2a and 2b power consumption is directly proportional to frame rate and to resolution, respectively. Frame rate and resolution are inversely proportional to each other, as depicted in FIG. 2c. FIG. 2d shows the mutual proportion of all three of them. A virtual plane 24 is created, across which a trade off between the frame rate and resolution takes place. E.g. if the frame-per-second (FPS) drops under 15 FPS causing laggy and unresponsive player experience, it can be raised back by lowering the image resolution, still keeping a constant power consumption level; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code); or decreasing a number of virtual objects that are rendered within the image frame upon determining that the amount of power consumed by the GPU is greater than the predetermined level; or prioritizing rendering of the virtual objects upon determining that the amount of power consumed by the GPU is greater than the predetermined level; or a combination of two or more thereof.
Regarding claim 6, Shoshan, in view of Ha, and further in view of Perlman teaches the method of claim 1, wherein the one or more metrics are tracked to identify an amount of latency of transferring a packet between a node and a client device during said generating the image frame (Perlman: Fig. 4b; Paragraph [0151]: To achieve the latencies listed in FIGS. 4b over the general Internet, requires the video compressor 404 and video decompressor 412 from FIG. 4a in the client 415 to generate a packet stream which very particular characteristics, such that the packet sequence generated through entire path from the hosting service 210 to the display device 422 is not subject to delays or excessive packet loss and, in particular, consistently falls with the constraints of the bandwidth available to the user over the user's Internet connection through WAN interface 442 and Firewall/Router/NAT 443. Further, the video compressor must create a packet stream which is sufficiently robust so that it can tolerate the inevitable packet loss and packet reordering that occurs in normal Internet and network transmissions), the method further comprising: analyzing the amount of latency during said generating the image frame to determine whether the amount of latency exceeds a predetermined threshold level, wherein said adjusting the one or more shader parameters occurs when it is determined that the Shoshan: Paragraphs [0082]-[0084]: If responsiveness is found not playable, another cycle of FPS/resolution trade off takes place. Finally the FPS and resolution are properly adjusted, and the playability-based power conservation system awaits the next frame…combine the dynamic resolution modifier and the process of collecting and analyzing a frame's user experience factors while comparing such factors to their respective dynamic preset thresholds, in order to optimize and generate an adjusted stream of commands and shaders to the GPU as disclosed herein thereafter, with the virtual vertical synchronization mechanism disclosed in the Ser. No. 13/437,869 application to further improve user's experience in real-time graphic applications. Improving the user's experience may include achieving an optimal balance between overall performance such as frame rate, heat, power consumption, visual quality, and input latency/responsiveness).
Regarding claim 7, Shoshan, in view of Ha, and further in view of Perlman teaches the method of claim 1, Shoshan discloses wherein said adjusting the one or more shader parameters includes decreasing the level of complexity by: decreasing a number of times for which ray tracing is performed within the first portion of the image frame during said generating the image frame upon determining that an amount of latency of transferring a packet between a node and a client device is greater than a predetermined level; or decreasing a resolution of the first portion of the image frame upon determining that the amount of latency is greater than the predetermined level (Paragraphs [0082]-[0084]: If responsiveness is found not playable, another cycle of FPS/resolution trade off takes place. Finally the FPS and resolution are properly adjusted, and the playability-based power conservation system awaits the next frame…combine the dynamic resolution modifier and the process of collecting and analyzing a frame's user experience factors while comparing such factors to their respective dynamic preset thresholds, in order to optimize and generate an adjusted stream of commands and shaders to the GPU as disclosed herein thereafter, with the virtual vertical synchronization mechanism disclosed in the Ser. No. 13/437,869 application to further improve user's experience in real-time graphic applications. Improving the user's experience may include achieving an optimal balance between overall performance such as frame rate, heat, power consumption, visual quality, and input latency/responsiveness); or decreasing a number of virtual objects that are rendered within the first portion of the image frame upon determining that the amount of latency is greater than the predetermined level; or prioritizing rendering of the virtual objects within the first portion of the image frame upon determining that the amount of latency is greater than the predetermined level; or a combination of two or more thereof.
Regarding claim 8, Shoshan, in view of Ha, and further in view of Perlman teaches the method of claim 1, Shoshan discloses wherein the one or more metrics are tracked to identify an amount of temperature of the GPU during said generating the image frame, the method further comprising: analyzing the amount of temperature during said generating the image frame to determine whether the amount of temperature exceeds a predetermined threshold level, wherein said adjusting the one or more shader parameters occurs when it is determined that the amount of temperature exceeds the predetermined threshold level (Paragraphs [0083]-[0084]: Improving the user's experience may include achieving an optimal balance between overall performance such as frame rate, heat, power consumption, visual quality, and input latency/responsiveness…factors may include at least one of : frame rate, image resolution, GPU utilization, GPU frequency, CPU utilization, CPU frequency and back light (hereinafter "Frame Native Factors") 1010. In addition, the data collector module 1004 may collect system state factors which may also influence the user experience and are external to the frame, such as but not limited to, response lag time, asset load time, power consumption, battery level, temperature, charger availability (hereinafter "System Factors") 1010. The data collector module is carried out by a virtualization layer which among other things decouples Frame Native Factors from their associated frame. Decoupled Frame Native Factors and System Factors are sent to a threshold definer module 1008 to set up a set of values defining the lowest allowable levels to at least one factor
Regarding claim 9, Shoshan, in view of Ha, and further in view of Perlman teaches the method of claim 1, Shoshan discloses wherein said adjusting the one or more shader parameters includes decreasing the level of complexity by: decreasing a number of times for which ray tracing is performed within the first portion of the image frame during said generating the image frame upon determining that an amount of temperature of the GPU during said generating the image frame is greater than a predetermined level; or decreasing a resolution of the first portion of the image frame during said generating the image frame upon determining that the amount of temperature is greater than the predetermined level (Fig. 2; Paragraphs [0021]-[0022]: present invention provides a method and system for applying automatic power conservation technique for video games or comparable real time graphics applications, while keeping the user's experience above a defined minimal level. The limits of a bearable user's experience are defined as playability. The power conservation is managed such that the playability is always kept… playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate; Paragraph [0044]: As shown in FIGS. 2a and 2b power consumption is directly proportional to frame rate and to resolution, respectively. Frame rate and resolution are inversely proportional to each other, as depicted in FIG. 2c. FIG. 2d shows the mutual proportion of all three of them. A virtual plane 24 is created, across which a trade off between the frame rate and resolution takes place. E.g. if the frame-per-second (FPS) drops under 15 FPS causing laggy and unresponsive player experience, it can be raised back by lowering the image resolution, still keeping a constant power consumption level; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code; Paragraphs [0083]-[0084]: Improving the user's experience may include achieving an optimal balance between overall performance such as frame rate, heat, power consumption, visual quality, and input latency/responsiveness…factors may include at least one of : frame rate, image resolution, GPU utilization, GPU frequency, CPU utilization, CPU frequency and back light (hereinafter "Frame Native Factors") 1010. In addition, the data collector module 1004 may collect system state factors which may also influence the user experience and are external to the frame, such as but not limited to, response lag time, asset load time, power consumption, battery level, temperature, charger availability (hereinafter "System Factors") 1010. The data collector module is carried out by a virtualization layer which among other things decouples Frame Native Factors from their associated frame. Decoupled Frame Native Factors and System Factors are sent to a threshold definer module 1008 to set up a set of values defining the lowest allowable levels to at least one factor); or decreasing a number of virtual objects that are rendered within the first portion of the image frame during said generating the image frame upon determining that the amount of temperature is greater than the predetermined level; or prioritizing rendering of the virtual objects within the first portion of the image frame upon determining that the amount of temperature is greater than the predetermined level; or a combination of two or more thereof.
Regarding claim 10, Shoshan, in view of Ha, and further in view of Perlman teaches the method of claim 1, Shoshan discloses wherein said adjusting the one or more shader parameters includes decreasing the level of complexity by: decreasing a number of times for which ray tracing is performed within the first portion of the image frame during said generating  present invention provides a method and system for applying automatic power conservation technique for video games or comparable real time graphics applications, while keeping the user's experience above a defined minimal level. The limits of a bearable user's experience are defined as playability. The power conservation is managed such that the playability is always kept… playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate; Paragraph [0044]: As shown in FIGS. 2a and 2b power consumption is directly proportional to frame rate and to resolution, respectively. Frame rate and resolution are inversely proportional to each other, as depicted in FIG. 2c. FIG. 2d shows the mutual proportion of all three of them. A virtual plane 24 is created, across which a trade off between the frame rate and resolution takes place. E.g. if the frame-per-second (FPS) drops under 15 FPS causing laggy and unresponsive player experience, it can be raised back by lowering the image resolution, still keeping a constant power consumption level; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code); or decreasing a number of virtual objects that are rendered within the first portion of the image frame; or prioritizing rendering of 
Regarding claim 11, Shoshan, in view of Ha, and further in view of Perlman teaches the method of claim 1, Shoshan discloses wherein the image frame includes a plurality of pixels, wherein each of the pixels is provided color, shading, and texturing during said generating the image frame (Paragraph [0050]: Image resolution, stands for pixel count in digital imaging. Resolution describes the detail a video game's image holds. The resolution affects directly the playability, as shown in FIG. 4A: two resolution thresholds are shown, delimiting the marginally playable and non-playable regions, in regard to resolution. The application can be run only within the value of resolution allowed by the thresholds. The resolution also affects power management and the power consumption; Paragraph [0058]: FIG. 4B illustrates the way the stream of graphics commands and shader code is intercepted and manipulated for a modified resolution. The Dynamic Resolution Modifier 425 breaks down to five building blocks. The Interceptor block is monitoring the context of the stream. The Stream Analyzer block analyzes the components and structure of the frame's stream, such as in upcoming commands, which resources are used for input and which resources are used for output, which shader code is being used for the various stages in the GPU pipeline, and what is the current state of the 3d device. The Inter-frame Dependency block tests for resource dependency, which is important to making sure that no artifacts appear due to situations where rendering depends on resources that were updated in preceding frames. Inter-frame dependency is illustrated in FIG. 4C. At the first frame task_i creates and changes a resource (render target) which is repeatedly used (as a texture) in later frames; by task_j in the successive frame, and task_k some frames later. If the resolution control changes, the resource written by task_i, results in reduced size of the texture, therefore a corresponding change must be applied in subsequent frames, to prevent artifacts; Paragraph [0080]: backlight of the display may be dimmed to reduce the power consumption. In such a case the visual quality of the image might be harmed. In order to maintain the perceived visual quality of the displayed image, the contrast of the image may be adjusted at the time of converting the video image to RGB color space).
Regarding claim 12, Shoshan, in view of Ha, and further in view of Perlman teaches the method of claim 1, Shoshan discloses wherein the one or more metrics are tracked to determine whether a user input is received via a computer network during said generating the image frame, the method further comprising: analyzing the user input to determine whether to adjust the one or more shader parameters, wherein said analyzing the user input includes determining whether a next image frame is to be generated based on the user input, wherein said modifying the one or more shader parameters is performed upon determining that the next image frame is to be generated (Paragraph [0045]: By rendering at a lower resolution, we can balance the frame rate. Even though the visual quality decreases, the overall experience significantly improves, upgrading from "non playable" to "marginally playable", from "non playable" to "playable" or from "marginally playable" to "playable". This tradeoff can be done dynamically during game's runtime; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code; Paragraph [0072]: If it is GPU bound, the dynamic resolution changing mechanism is effective, and the resolution would be modified to improve the user; Paragraph [0078]: poor responsiveness to gamer's inputs is another outcome of a lowered frame rate in video games. A good interactive gaming requires precise timing or fast response times on gamer's inputs. The lower FPS, the higher input lags. Long input lags deteriorate the responsiveness of real-time graphics systems, interfering with games which require precise timing or fast reaction times. Good responsiveness is achieved by minimizing input lags. Low frame rate has a negative effect on game's responsiveness, due to application's lagged response on gamer's input. Poor responsiveness tends to deteriorate the playability. FIG. 5 exemplifies a case of worsening responsiveness by delaying a frame. Lowering FPS by frame delay is done in prior art, e.g. by Huang et al., in US 2011/0157191. The worse case is shown on user's input 1, which comes at the beginning of a display frame 1, and affects the display in display frame 3, causing lag of 2 frames. The best case is exemplified on user's input 2, initiated just before the start of displayed frame 3, and affects the image in display frame 4, causing a single frame lag. Single frame lag is normal. However, double or higher frame lag, without being aware to application playability may cause a deteriorated responsiveness to user's input; Paragraphs [0082]-[0083]: the power consumption status is used to calculate the desired delta 803, according to power management policy. If no change is needed 804, the flow stops for the frame, waiting for the next frame 813. Otherwise, we must decide what factor should be modified, back lighting or frame rate. If the adjust by back light is taken, the right adjust of backlight is calculated 812, and checked for playability. If the resulting image quality is going below playability level, we switch back to change of frame rate…combine the dynamic resolution modifier and the process of collecting and analyzing a frame's user experience factors while comparing such factors to their respective dynamic preset thresholds, in order to optimize and generate an adjusted stream of commands and shaders to the GPU as disclosed herein thereafter, with the virtual vertical synchronization mechanism disclosed in the Ser. No. 13/437,869 application to further improve user's experience in real-time graphic applications. Improving the user's experience may include achieving an optimal balance between overall performance such as frame rate, heat, power consumption, visual quality, and input latency/responsiveness).
Regarding claim 13, Shoshan, in view of Ha, and further in view of Perlman teaches the method of claim 1, Shoshan discloses said adjusting the one or more shader parameters of the image frame is done in response to a quality adjuster signal (QAS) received from a processor, wherein the GPU is coupled to the processor (Fig. 4B; Paragraph [0052]: resolution control task of the present invention is carried out by a virtualization layer, decoupling the resolution status of the application from the frame buffer. Such a virtualization layer is shown in FIG. 4B as Dynamic Resolution Modifier 425. The resolution is virtualized during the frame generation, getting its final physical value in the back buffer. The result is a generic mechanism, decoupled from native application parameters, and benefiting mostly the laptops, tablets and mobiles devices; Paragraph [0058]: FIG. 4B illustrates the way the stream of graphics commands and shader code is intercepted and manipulated for a modified resolution. The Dynamic Resolution Modifier 425 breaks down to five building blocks. The Interceptor block is monitoring the context of the stream. The Stream Analyzer block analyzes the components and structure of the frame's stream, such as in upcoming commands, which resources are used for input and which resources are used for output, which shader code is being used for the various stages in the GPU pipeline, and what is the current state of the 3d device).
Regarding claim 14, Shoshan discloses adjusting complexity of content rendered by a graphical processing unit (GPU), comprising: the GPU configured to receive an instruction from a central processing unit (CPU) to generate an image frame for a scene of a game (Fig. 4B; Paragraphs [0022]-[0024]: playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate…present invention addresses the great need for a true runtime playability-aware power saving method, specifically for integrated GPUs (iGPUs) which play central role in battery powered devices (notebooks, tablets and mobile phones). Nevertheless, the current invention can be applied to discrete GPUs as well; Paragraph [0058]: FIG. 4B illustrates the way the stream of graphics commands and shader code is intercepted and manipulated for a modified resolution. The Dynamic Resolution Modifier 425 breaks down to five building blocks. The Interceptor block is monitoring the context of the stream. The Stream Analyzer block analyzes the components and structure of the frame's stream, such as in upcoming commands, which resources are used for input and which resources are used for output, which shader code is being used for the various stages in the GPU pipeline, and what is the current state of the 3d device), wherein the GPU is configured to execute a shader for the generation of image in response to receiving the instruction (Paragraphs [0022]-[0024]: playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate…present invention addresses the great need for a true runtime playability-aware power saving method, specifically for integrated GPUs (iGPUs) which play central role in battery powered devices (notebooks, tablets and mobile phones). Nevertheless, the current invention can be applied to discrete GPUs as well), wherein the GPU is configured to track one or more metrics during the generation of the image frame (Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code; Paragraphs [0066]-[0074]: In real time, the mechanism receives the following information: … 1. GPU Load--The current and past GPU load … 2. CPU Load--The current and past CPU Load…3. Frame Rate--The current and past Frame Rate … By looking at both the GPU Load and the CPU Load we can understand if the Frame Rate is GPU bound. … If it is not GPU bound, the dynamic resolution changing mechanism is not effective, and the visual quality shouldn't be reduced… If it is GPU bound, the dynamic resolution changing mechanism is effective, and the resolution would be modified to improve the user experience. … Combined with the GPU load, the current and preceding Frame Rate is considered, for the reduction/increase of currently used resolution…Overshooting might lead to instability: too high Frame Rate than targeted, causing a decrease of resolution. Then, below the targeted Frame Rate causing an increase of resolution, etc. This undesired behavior hurts the user experience), wherein the GPU is configured to adjust one or more shader parameters of the image frame during the generation of the image frame, wherein the one or more shader parameters are adjusted based on the one or more metrics, wherein the adjustment of the one or more shader parameters changes a level of complexity of the image frame (Paragraph [0045]: By rendering at a lower resolution, we can balance the frame rate. Even though the visual quality decreases, the overall experience significantly improves, upgrading from "non playable" to "marginally playable", from "non playable" to "playable" or from "marginally playable" to "playable". This tradeoff can be done dynamically during game's runtime; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code; Paragraph [0072]: If it is GPU bound, the dynamic resolution changing mechanism is effective, and the resolution would be modified to improve the user; Paragraph [0083]: combine the dynamic resolution modifier and the process of collecting and analyzing a frame's user experience factors while comparing such factors to their respective dynamic preset thresholds, in order to optimize and generate an adjusted stream of commands and shaders to the GPU as disclosed herein thereafter, with the virtual vertical synchronization mechanism disclosed in the Ser. No. 13/437,869 application to further improve user's experience in real-time graphic applications. Improving the user's experience may include achieving an optimal balance between overall performance such as frame rate, heat, power consumption, visual quality, and input latency/responsiveness).

	However, Ha teaches adjusting complexity of content rendered by a GPU (Paragraphs [0079]-[0080]), further comprising wherein to adjust the one or more shader parameters of the image frame, the GPU is configured to modify the one or more shader parameters of a first portion of the image frame without modifying one or more shader parameters of a second portion of the image frame, wherein the second portion is generated by the shader before the first portion is generated (Fig. 3; Fig. 5; Paragraph [0080]: the 3D rendering apparatus may adaptively or selectively update shading values of vertices in successive image frames of the 3D scene. Thus, shading values of corresponding vertices in the image frames may be updated according to different time intervals. The updating of a shading value may include determining a color value of a vertex by performing shading. For example, the 3D rendering apparatus may update a color value of a vertex located closely to a screen by performing shading on each image frame, e.g., with the close location or lesser depth representing a more observable or noticeable vertex, and update a color value of a vertex located remotely from the screen or present in a shadow area, e.g., with the remote or shadow area location representing a less observable or noticeable vertex, at an interval of the preset number of image frames, instead of updating the color value for each image frame. In this way, shading values for vertices that may be more observable or noticeable by a view may be updated more frequently than shading values for vertices that may be less observable or noticeable, compared to typical vertex level shading approaches where shading information for all vertices would be updated at the same time regardless of their observability or noticeability for image quality purposes; Paragraph  3D rendering apparatus may estimate a change in brightness of each area based on time using color information of a previous image frame, and adjust the shading level in an area in which the change in brightness is large to be lower and adjust the shading level in an area in which the change in brightness is small to be higher. For discerning the sufficiency of adjusting the shading level to be lower or higher, the determined change in brightness may be compared to respective lower/higher brightness change thresholds, which may be the same or different and may change linearly or non-linearly as the brightness level differs). Ha teaches that this will allow for an increase in image quality of a rendering process (Paragraph [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoshan with the features of wherein to adjust the one or more shader parameters of the image frame, the GPU is configured to modify the one or more shader parameters of a first portion of the image frame without modifying one or more shader parameters of a second portion of the image frame, wherein the second portion is generated by the shader before the first portion is generated as taught by Ha so as to increase image quality as presented by Ha.
	Further Perlman teaches adjusting complexity of content rendered by a GPU (Paragraph [0015]; Paragraph [0022]; Paragraph [0038]), further comprising a server (Fig. 4b; Paragraphs [0057]-[0058]: One approach to the foregoing problems is online gaming in which the gaming program code and data are hosted on a server and delivered to client machines on-demand as compressed video and audio streamed over a digital broadband network… When a game or application server is installed in a nearby, controlled network environment, or one where the network path to the user is predictable and/or can tolerate bandwidth peaks, it is far easier to control latency, both in terms of maximum latency and in terms of the consistency of the latency (e.g., so the user observes steady motion from digital video streaming through the network); and wherein the one or more shader parameters of the first portion of the image frame are modified before the image frame is encoded (Fig. 4a-4b; Paragraph [0049]: pre-compute texture and environment maps once they are selected by the user. This may involve a number of computationally-intensive processes, including decompressing images, 3D mapping, shading, organizing data structures, etc. As a result, there may be a delay for the user while the video game is performing these calculations; Paragraphs [0149]-[0151]: 402 will typically compute a new frame for a game or an application in less than one frame time (which at 60 fps is 16.7 ms) so 16ms is a reasonable maximum one-way latency 456 to use. In an optimized hardware implementation of the video compression and audio compression algorithms described herein, the compression 457 can be completed in 1 ms…To achieve the latencies listed in FIGS. 4b over the general Internet, requires the video compressor 404 and video decompressor 412 from FIG. 4a in the client 415 to generate a packet stream which very particular characteristics, such that the packet sequence generated through entire path from the hosting service 210 to the display device 422 is not subject to delays or excessive packet loss and, in particular, consistently falls with the constraints of the bandwidth available to the user over the user's Internet connection through WAN interface 442 and Firewall/Router/NAT 443. Further, the video compressor must create a packet stream which is sufficiently robust so that it can tolerate the inevitable packet loss and packet reordering that occurs in normal Internet and network transmissions). Perlman teaches that this will allow for reduced latency (Paragraphs [0057]-[0058]; Paragraph [0103]; Paragraph [0142]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoshan, in view of Ha with the features of a server; and wherein the one or more shader parameters of the first portion of the image frame are modified before the image frame is encoded as taught by Perlman so as to reduce latency as presented by Perlman.
Regarding claim 15, Shoshan, in view of Ha, and further in view of Perlman teaches the server of claim 14, Shoshan discloses wherein the image frame includes a plurality of pixels, wherein each of the pixels is provided color, shading, and texturing while the image frame is being generated (Paragraph [0050]: Image resolution, stands for pixel count in digital imaging. Resolution describes the detail a video game's image holds. The resolution affects directly the playability, as shown in FIG. 4A: two resolution thresholds are shown, delimiting the marginally playable and non-playable regions, in regard to resolution. The application can be run only within the value of resolution allowed by the thresholds. The resolution also affects power management and the power consumption; Paragraph [0058]: FIG. 4B illustrates the way the stream of graphics commands and shader code is intercepted and manipulated for a modified resolution. The Dynamic Resolution Modifier 425 breaks down to five building blocks. The Interceptor block is monitoring the context of the stream. The Stream Analyzer block analyzes the components and structure of the frame's stream, such as in upcoming commands, which resources are used for input and which resources are used for output, which shader code is being used for the various stages in the GPU pipeline, and what is the current state of the 3d device. The Inter-frame Dependency block tests for resource dependency, which is important to making sure that no artifacts appear due to situations where rendering depends on resources that were updated in preceding frames. Inter-frame dependency is illustrated in FIG. 4C. At the first frame task_i creates and changes a resource (render target) which is repeatedly used (as a texture) in later frames; by task_j in the successive frame, and task_k some frames later. If the resolution control changes, the resource written by task_i, results in reduced size of the texture, therefore a corresponding change must be applied in subsequent frames, to prevent artifacts; Paragraph [0080]: backlight of the display may be dimmed to reduce the power consumption. In such a case the visual quality of the image might be harmed. In order to maintain the perceived visual quality of the displayed image, the contrast of the image may be adjusted at the time of converting the video image to RGB color space), wherein while the image frame is being generated, the GPU is configured to: track the one or more metrics to identify an amount of power consumed by the GPU (Fig. 1; Paragraphs [0021]-[0022]: present invention provides a method and system for applying automatic power conservation technique for video games or comparable real time graphics applications, while keeping the user's experience above a defined minimal level. The limits of a bearable user's experience are defined as playability. The power conservation is managed such that the playability is always kept… playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate; Paragraph [0042]: According to the FIG. 1, the level of experience can be expressed in terms of power consumption, in such a way that only a given zone of the user's experience is considered as playable. Out of this segment the playability is getting deteriorated, preventing the gamer from enjoying the game. In order to manage a playability aware power saving, the extreme allowable limits must be defined, and not to be crossed. Two such possible power consumption limits are defined in FIG. 1 as Threshold 1 and Threshold 2. Threshold 1 is very sensitive, because even a slight slip in power consumption may kill the playability of the game; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code); analyze the amount of power consumed by the GPU to determine whether the amount of power exceeds a predetermined threshold level, wherein the GPU is configured to adjust the one or more shader parameters upon determining that the amount of power exceeds the predetermined threshold level (Fig. 2; Paragraphs [0021]-[0022]: present invention provides a method and system for applying automatic power conservation technique for video games or comparable real time graphics applications, while keeping the user's experience above a defined minimal level. The limits of a bearable user's experience are defined as playability. The power conservation is managed such that the playability is always kept… playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate; Paragraph [0044]: As shown in FIGS. 2a and 2b power consumption is directly proportional to frame rate and to resolution, respectively. Frame rate and resolution are inversely proportional to each other, as depicted in FIG. 2c. FIG. 2d shows the mutual proportion of all three of them. A virtual plane 24 is created, across which a trade off between the frame rate and resolution takes place. E.g. if the frame-per-second (FPS) drops under 15 FPS causing laggy and unresponsive player experience, it can be raised back by lowering the image resolution, still keeping a constant power consumption level; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code).
Regarding claim 16, Shoshan, in view of Ha, and further in view of Perlman teaches the server of claim 14, Shoshan discloses wherein the one or more shader parameters of the first portion include a number of times for which ray tracing is performed during said generating the image frame, or a resolution of the first portion of the image frame, or a number of virtual objects  present invention provides a method and system for applying automatic power conservation technique for video games or comparable real time graphics applications, while keeping the user's experience above a defined minimal level. The limits of a bearable user's experience are defined as playability. The power conservation is managed such that the playability is always kept… playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate; Paragraph [0044]: As shown in FIGS. 2a and 2b power consumption is directly proportional to frame rate and to resolution, respectively. Frame rate and resolution are inversely proportional to each other, as depicted in FIG. 2c. FIG. 2d shows the mutual proportion of all three of them. A virtual plane 24 is created, across which a trade off between the frame rate and resolution takes place. E.g. if the frame-per-second (FPS) drops under 15 FPS causing laggy and unresponsive player experience, it can be raised back by lowering the image resolution, still keeping a constant power consumption level; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code
Regarding claim 17, Shoshan, in view of Ha, and further in view of Perlman teaches the server of claim 14, Shoshan discloses wherein when the image frame is being generated by the GPU, to adjust the one or more shader parameters, the GPU is configured to decrease the level of complexity by: decreasing a number of times for which ray tracing is performed within the first portion of the image frame; or decreasing a resolution of the first portion of the image frame (Fig. 2; Paragraphs [0021]-[0022]: present invention provides a method and system for applying automatic power conservation technique for video games or comparable real time graphics applications, while keeping the user's experience above a defined minimal level. The limits of a bearable user's experience are defined as playability. The power conservation is managed such that the playability is always kept… playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate; Paragraph [0044]: As shown in FIGS. 2a and 2b power consumption is directly proportional to frame rate and to resolution, respectively. Frame rate and resolution are inversely proportional to each other, as depicted in FIG. 2c. FIG. 2d shows the mutual proportion of all three of them. A virtual plane 24 is created, across which a trade off between the frame rate and resolution takes place. E.g. if the frame-per-second (FPS) drops under 15 FPS causing laggy and unresponsive player experience, it can be raised back by lowering the image resolution, still keeping a constant power consumption level; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code); or decreasing a number of virtual objects that are rendered within the first portion of the image frame; or prioritizing rendering of a plurality of virtual objects within the first portion of the image frame; or a combination of two or more thereof.
Regarding claim 18, Shoshan discloses a system for adjusting complexity of content rendered by a graphical processing unit (GPU), comprising: a central processing unit (CPU); and the GPU configured to receive an instruction from the CPU to generate an image frame for a scene of a game (Fig. 4B; Paragraphs [0022]-[0024]: playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate…present invention addresses the great need for a true runtime playability-aware power saving method, specifically for integrated GPUs (iGPUs) which play central role in battery powered devices (notebooks, tablets and mobile phones). Nevertheless, the current invention can be applied to discrete GPUs as well; Paragraph [0058]: FIG. 4B illustrates the way the stream of graphics commands and shader code is intercepted and manipulated for a modified resolution. The Dynamic Resolution Modifier 425 breaks down to five building blocks. The Interceptor block is monitoring the context of the stream. The Stream Analyzer block analyzes the components and structure of the frame's stream, such as in upcoming commands, which resources are used for input and which resources are used for output, which shader code is being used for the various stages in the GPU pipeline, and what is the current state of the 3d device), wherein the GPU is configured to execute a shader to generate the image in response to receiving the instruction (Fig. 4B; Paragraphs [0022]-[0024]: playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate…present invention addresses the great need for a true runtime playability-aware power saving method, specifically for integrated GPUs (iGPUs) which play central role in battery powered devices (notebooks, tablets and mobile phones; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code; Paragraphs [0066]-[0074]: In real time, the mechanism receives the following information: … 1. GPU Load--The current and past GPU load … 2. CPU Load--The current and past CPU Load…3. Frame Rate--The current and past Frame Rate … By looking at both the GPU Load and the CPU Load we can understand if the Frame Rate is GPU bound. … If it is not GPU bound, the dynamic resolution changing mechanism is not effective, and the visual quality shouldn't be reduced… If it is GPU bound, the dynamic resolution changing mechanism is effective, and the resolution would be modified to improve the user experience. … Combined with the GPU load, the current and preceding Frame Rate is considered, for the reduction/increase of currently used resolution…Overshooting might lead to instability: too high Frame Rate than targeted, causing a decrease of resolution. Then, below the targeted Frame Rate causing an increase of resolution, etc. This undesired behavior hurts the user experience). Nevertheless, the current invention can be applied to discrete GPUs as well), wherein the CPU is configured to track one or more metrics during the generation of the image frame (Fig. 4B; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code; Paragraphs [0066]-[0074]: In real time, the mechanism receives the following information: … 1. GPU Load--The current and past GPU load … 2. CPU Load--The current and past CPU Load…3. Frame Rate--The current and past Frame Rate … By looking at both the GPU Load and the CPU Load we can understand if the Frame Rate is GPU bound. … If it is not GPU bound, the dynamic resolution changing mechanism is not effective, and the visual quality shouldn't be reduced… If it is GPU bound, the dynamic resolution changing mechanism is effective, and the resolution would be modified to improve the user experience. … Combined with the GPU load, the current and preceding Frame Rate is considered, for the reduction/increase of currently used resolution…Overshooting might lead to instability: too high Frame Rate than targeted, causing a decrease of resolution. Then, below the targeted Frame Rate causing an increase of resolution, etc. This undesired behavior hurts the user experience), wherein the CPU is configured to generate and send a quality adjuster signal (QAS) to the GPU based on the one or more metrics, wherein the QAS is sent to the GPU while the image frame is being generated (Fig. 4B; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code; Paragraph [0058]: Fig. 4B illustrates the way the stream of graphics commands and shader code is intercepted and manipulated for a modified resolution. The Dynamic Resolution Modifier 425 breaks down to five building blocks. The Interceptor block is monitoring the context of the stream. The Stream Analyzer block analyzes the components and structure of the frame's stream, such as in upcoming commands, which resources are used for input and which resources are used for output, which shader code is being used for the various stages in the GPU pipeline, and what is the current state of the 3d device), and wherein the GPU is configured to adjust one or more shader parameters of the image frame upon receipt of the QAS, wherein the adjustment of the one or more shader parameters occurs while the image frame is being generated, wherein the adjustment of the one or more shader parameters changes a level of complexity of the image frame being  generated by the GPU (Paragraph [0072]: If it is GPU bound, the dynamic resolution changing mechanism is effective, and the resolution would be modified to improve the user; Paragraph [0083]: combine the dynamic resolution modifier and the process of collecting and analyzing a frame's user experience factors while comparing such factors to their respective dynamic preset thresholds, in order to optimize and generate an adjusted stream of commands and shaders to the GPU as disclosed herein thereafter, with the virtual vertical synchronization mechanism disclosed in the Ser. No. 13/437,869 application to further improve user's experience in real-time graphic applications. Improving the user's experience may include achieving an optimal balance between overall performance such as frame rate, heat, power consumption, visual quality, and input latency/responsiveness).
	Shoshan does not explicitly disclose wherein to adjust the one or more shader parameters of the image frame, the GPU is configured to modify the one or more shader parameters of a first portion of the image frame without modifying one or more shader parameters of a second portion of the image frame, wherein the second portion is generated by 
	However, Ha teaches adjusting complexity of content rendered by a GPU (Paragraphs [0079]-[0080]), further comprising wherein to adjust the one or more shader parameters of the image frame, the GPU is configured to modify the one or more shader parameters of a first portion of the image frame without modifying one or more shader parameters of a second portion of the image frame, wherein the second portion is generated by the shader before the first portion is generated (Fig. 3; Fig. 5; Paragraph [0080]: the 3D rendering apparatus may adaptively or selectively update shading values of vertices in successive image frames of the 3D scene. Thus, shading values of corresponding vertices in the image frames may be updated according to different time intervals. The updating of a shading value may include determining a color value of a vertex by performing shading. For example, the 3D rendering apparatus may update a color value of a vertex located closely to a screen by performing shading on each image frame, e.g., with the close location or lesser depth representing a more observable or noticeable vertex, and update a color value of a vertex located remotely from the screen or present in a shadow area, e.g., with the remote or shadow area location representing a less observable or noticeable vertex, at an interval of the preset number of image frames, instead of updating the color value for each image frame. In this way, shading values for vertices that may be more observable or noticeable by a view may be updated more frequently than shading values for vertices that may be less observable or noticeable, compared to typical vertex level shading approaches where shading information for all vertices would be updated at the same time regardless of their observability or noticeability for image quality purposes; Paragraph [0091]: 3D rendering apparatus may estimate a change in brightness of each area based on time using color information of a previous image frame, and adjust the shading level in an area in which the change in brightness is large to be lower and adjust the shading level in an area in which the change in brightness is small to be higher. For discerning the sufficiency of adjusting the shading level to be lower or higher, the determined change in brightness may be compared to respective lower/higher brightness change thresholds, which may be the same or different and may change linearly or non-linearly as the brightness level differs). Ha teaches that this will allow for an increase in image quality of a rendering process (Paragraph [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoshan with the features of wherein to adjust the one or more shader parameters of the image frame, the GPU is configured to modify the one or more shader parameters of a first portion of the image frame without modifying one or more shader parameters of a second portion of the image frame, wherein the second portion is generated by the shader before the first portion is generated as taught by Ha so as to increase image quality as presented by Ha.
	Further Perlman teaches adjusting complexity of content rendered by a GPU (Paragraph [0015]; Paragraph [0022]; Paragraph [0038]), further comprising wherein the one or more shader parameters of the first portion of the image frame are modified before the image frame is encoded (Fig. 4a-4b; Paragraph [0049]: pre-compute texture and environment maps once they are selected by the user. This may involve a number of computationally-intensive processes, including decompressing images, 3D mapping, shading, organizing data structures, etc. As a result, there may be a delay for the user while the video game is performing these calculations; Paragraphs [0149]-[0151]: 402 will typically compute a new frame for a game or an application in less than one frame time (which at 60 fps is 16.7 ms) so 16ms is a reasonable maximum one-way latency 456 to use. In an optimized hardware implementation of the video compression and audio compression algorithms described herein, the compression 457 can be completed in 1 ms…To achieve the latencies listed in FIGS. 4b over the general Internet, requires the video compressor 404 and video decompressor 412 from FIG. 4a in the client 415 to generate a packet stream which very particular characteristics, such that the packet sequence generated through entire path from the hosting service 210 to the display device 422 is not subject to delays or excessive packet loss and, in particular, consistently falls with the constraints of the bandwidth available to the user over the user's Internet connection through WAN interface 442 and Firewall/Router/NAT 443. Further, the video compressor must create a packet stream which is sufficiently robust so that it can tolerate the inevitable packet loss and packet reordering that occurs in normal Internet and network transmissions). Perlman teaches that this will allow for reduced latency (Paragraphs [0057]-[0058]; Paragraph [0103]; Paragraph [0142]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoshan, in view of Ha with the features of wherein the one or more shader parameters of the first portion of the image frame are modified before the image frame is encoded as taught by Perlman so as to reduce latency as presented by Perlman.
Regarding claim 19, Shoshan, in view of Ha, and further in view of Perlman teaches the system of claim 18, Shoshan discloses wherein the CPU is configured to determine whether a user input is received via a computer network during the generation of the image frame, wherein the CPU is configured to analyze the user input to determine whether the QAS is to be generated (Paragraph [0078]: poor responsiveness to gamer's inputs is another outcome of a lowered frame rate in video games. A good interactive gaming requires precise timing or fast response times on gamer's inputs. The lower FPS, the higher input lags. Long input lags deteriorate the responsiveness of real-time graphics systems, interfering with games which require precise timing or fast reaction times. Good responsiveness is achieved by minimizing input lags. Low frame rate has a negative effect on game's responsiveness, due to application's lagged response on gamer's input. Poor responsiveness tends to deteriorate the playability. FIG. 5 exemplifies a case of worsening responsiveness by delaying a frame. Lowering FPS by frame delay is done in prior art, e.g. by Huang et al., in US 2011/0157191. The worse case is shown on user's input 1, which comes at the beginning of a display frame 1, and affects the display in display frame 3, causing lag of 2 frames. The best case is exemplified on user's input 2, initiated just before the start of displayed frame 3, and affects the image in display frame 4, causing a single frame lag. Single frame lag is normal. However, double or higher frame lag, without being aware to application playability may cause a deteriorated responsiveness to user's input; Paragraph [0084]: If the BF has a chance to be displayed, then the system activates a data collector module in step 1004 which monitors internal frame's user experience factors 1006 as generated by the native application and user's inputs 10061 such as, but not limited to, mouse, keyboard, joystick, headset tracking device or any other input. These factors may include at least one of : frame rate, image resolution, GPU utilization, GPU frequency, CPU utilization, CPU frequency and back light (hereinafter "Frame Native Factors") 1010. In addition, the data collector module 1004 may collect system state factors which may also influence the user experience and are external to the frame, such as but not limited to, response lag time, asset load time, power consumption, battery level, temperature, charger availability (hereinafter "System Factors") 1010. The data collector module is carried out by a virtualization layer which among other things decouples Frame Native Factors from their associated frame. Decoupled Frame Native Factors and System Factors are sent to a threshold definer module 1008 to set up a set of values defining the lowest allowable levels to at least one factor. Once thresholds have been set, an analyzing module 1010 compares the Frame Native Factors with thresholds values to define permitted ranges for adjusting Frame Native Factors. An adjusting module then adjusts and optimizes the Frame Native Factors within such permitted ranges into a set of Adjusted Factors 1012. An adjusted BF and or one or more offscreen buffers as desired may then be rendered based in step 1014 on such Adjusted Factors. If the screen is available 1016, a "present command", such as "present" in a Windows environment, or "swap buffers" in an OpenGL implementation, will send the adjusted BF to FF to display the current adjusted frame).
Regarding claim 20, Shoshan, in view of Ha, and further in view of Perlman teaches the system of claim 18, Shoshan discloses wherein to adjust the one or more shader parameters when the image frame is being generated by the GPU, the GPU is configured to decrease the level of complexity by: decreasing a number of times for which ray tracing is performed for  present invention provides a method and system for applying automatic power conservation technique for video games or comparable real time graphics applications, while keeping the user's experience above a defined minimal level. The limits of a bearable user's experience are defined as playability. The power conservation is managed such that the playability is always kept… playability awareness assists in keeping the gamer's experience within tolerable limits, while managing the power consumption. The main factors controlling power consumption consist of frame rate, image resolution, image brightness, and responsiveness. Each one of these factors can potentially harm the playability. Moreover, since there is a mutual dependency among all factors, when a factor is monitored for power consumption, all other factors must be simultaneously monitored, such that playability is kepth within its peredefined boundaries. The image resolution factor plays important role in this invention due to its transparency to application, dynamicy and automatization, without a prior customized porting to the application. Such a method would run transparently and simultaneously with the gaming application, dynamically trading off the resolution for frame rate; Paragraph [0044]: As shown in FIGS. 2a and 2b power consumption is directly proportional to frame rate and to resolution, respectively. Frame rate and resolution are inversely proportional to each other, as depicted in FIG. 2c. FIG. 2d shows the mutual proportion of all three of them. A virtual plane 24 is created, across which a trade off between the frame rate and resolution takes place. E.g. if the frame-per-second (FPS) drops under 15 FPS causing laggy and unresponsive player experience, it can be raised back by lowering the image resolution, still keeping a constant power consumption level; Paragraph [0053]: stream of commands and shaders of the running application is analyzed at runtime. If a change of resolution is needed, then the on-the-fly resolution change is made by modification of relevant graphics library commands and/or by modification of Shader assembly code); or decreasing a number of virtual objects that are rendered within the first portion of the image frame; 
Regarding claim 22, Shoshan, in view of Ha, and further in view of Perlman teaches the method of claim 1, Perlman discloses further comprising: encoding additional image frames, wherein said encoding the image frame and said encoding the additional image frames is performed to output a plurality of encoded image frames (Fig. 4a; Fig. 9b; Paragraph [0116]: in one embodiment, the hosting service 210 employs low-latency video compression logic 404 described in detail below. The video compression logic 404 may be implemented in software, hardware, or any combination thereof (certain embodiments of which are described below). Video compression logic 404 includes logic for compressing audio as well as visual material; Paragraph [0185]: server 402 (from FIGS. 4a and 4b) produces an uncompressed video output stream at a steady frame rate (at 60 fps in one embodiment). A timeline shows each frame 961-970 output each 1/60.sup.th second. Each uncompressed video frame, starting with frame 961, is output to the low-latency video compressor 404, which compresses the frame in less than a frame time, producing for the first frame compressed frame 1 981. The data produced for the compressed frame 1 981 may be larger or smaller, depending upon many factors, as previously described. If the data is small enough that it can be transmitted to the client 415 in a frame time ( 1/60.sup.th second) or less at the peak data rate 941, then it is transmitted during transmit time (xmit time) 991 (the length of the arrow indicates the duration of the transmit time). In the next frame time, server 402 produces uncompressed frame 2 962, it is compressed to compressed frame 2 982, and it is transmitted to client 415 during transmit time 992, which is less than a frame time at peak data rate 941); sending the plurality of encoded image frames to a client device via a computer network for display of a plurality of images on the client device, wherein the client device is a game console or a smartphone (Fig. 4a; Paragraphs [0116]-[0117]: in one embodiment, the hosting service 210 employs low-latency video compression logic 404 described in detail below. The video compression logic 404 may be implemented in software, hardware, or any combination thereof (certain embodiments of which are described below). Video compression logic 404 includes logic for compressing audio as well as visual material…As illustrated in FIG. 4a, control signals 406a may be routed to the servers 402 via the SAN. Alternatively or in addition, control signals 406b may be routed directly to the servers 402 over the hosting service network (e.g., an Ethernet-based local area network). Regardless of how they are transmitted, the server or servers execute the game or application software in response to the control signals 406a-b. Although not illustrated in FIG. 4a, various networking components such as a firewall(s) and/or gateway(s) may process incoming and outgoing traffic at the edge of the hosting service 210 (e.g., between the hosting service 210 and the Internet 410) and/or at the edge of the user premises 211 between the Internet 410 and the home or office client 415. The graphical and audio output of the executed game or application software--i.e., new sequences of video images--are provided to the low -latency video compression logic 404 which compresses the sequences of video images according to low -latency video compression techniques, such as those described herein and transmits a compressed video stream, typically with compressed or uncompressed audio, back to the client 415 over the Internet 410 (or, as described below, over an optimized high speed network service that bypasses the general Internet). Low -latency video decompression logic 412 on the client 415 then decompresses the video and audio streams and renders the decompressed video stream, and typically plays the decompressed audio stream, on a display device 422 Alternatively, the audio can be played on speakers separate from the display device 422 or not at all. Note that, despite the fact that input device 421 and display device 422 are shown as free-standing devices in FIGS. 2a and 2b, they may be integrated within client devices such as portable computers or mobile devices).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613